Citation Nr: 9926351	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-47 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active duty from May 1942 to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in August 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
veteran's claim of entitlement to a certificate of 
eligibility for financial assistance in acquiring an 
automobile or other conveyance or specially adaptive 
equipment.

This matter was previously before the Board.  In an April 
1998 decision, the Board denied the veteran's claim of 
entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 1999 order, the Court vacated 
the Board's decision and remanded the matter back to the 
Board for development consistent with the parties' Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion).


REMAND

The veteran claims that he meets the requirements for a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adapted equipment.  He maintains that he is unable to walk 
due to the loss of use of his right leg and right foot as a 
result of his service-connected low back disability, which is 
currently evaluated as 60 percent disabling.  

In the Joint Motion, it was determined that a remand was 
required to allow the Board to provide adequate reasons and 
bases as to whether the veteran was entitled to such 
benefits.  However, the Board finds that further medical 
development and adjudication by the RO are required prior to 
review by the Board at this time.

In general, financial assistance may be available to a 
veteran for the purchase of an automobile and adaptive 
equipment or adaptive equipment only.  38 U.S.C.A. §§ 3901, 
3902 (West 1991).

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C.A. 3902 
and of basic entitlement to necessary adaptive equipment will 
be made where the claimant meets certain requirements 
pertaining to his active service, nature of his disability, 
and certification as to who will use the automobile.  The 
provisions concerning the nature of the veteran's disability 
are the most relevant at this time.  In order for the veteran 
to receive assistance in the purchase of an automobile and 
adaptive equipment, one of the following must exist and be 
the result of injury or disease incurred or aggravated during 
active military, naval or air service: loss or permanent loss 
of use of one or both feet; loss or permanent loss of use of 
one or both hands; or permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye, with corrective glasses, or central visual acuity 
of more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye.  For adaptive 
equipment eligibility only, a showing of ankylosis of one or 
both knees or one or both hips is sufficient.  38 U.S.C.A. § 
3902; 38 C.F.R. § 3.808 (1998).

Loss of use of a foot, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., could be accomplished equally well by 
an amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 centimeters) or more, will be 
taken as loss of use of the hand or foot involved.  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (1998).  

The Joint Motion pointed out that, although the Board cited 
to the pertinent regulations, it made no finding as to 
whether or not the veteran had lost the use of his right foot 
with respect to the functions of balance and propulsion as 
defined in the regulations.  The Joint Motion specifically 
stated that the Board should apply these regulatory standards 
to the evidence in this case, namely (i) clinical findings 
that the veteran suffers from right-leg paraparesis and 
permanent and progressive leg weakness; (ii) medical opinions 
that the veteran suffers from "near total impairment of 
right leg motor function and partial impairment of left leg 
motor function," and is seriously disabled; and (iii) the 
veteran's testimony concerning the severe limitation in his 
ability to walk.

Prior to adjudication by the Board, however, further medical 
development is needed to adequately resolve these questions.  
The veteran should be afforded an orthopedic examination by 
the VA which should specifically include a medical opinion as 
to whether the veteran's service-connected low back 
disability effects the acts of balance and propulsion to 
where the remaining function of the right foot would be 
equally well served by amputation and prosthesis; and whether 
this disability has resulted in complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the veteran 
examined by an orthopedist and a 
neurologist to determine the current 
severity of his service-connected low 
back disability.  All clinical findings 
should be reported in detail and the 
requested findings, as set forth below, 
should be reported separately for each 
lower extremity.  The examiners should 
review the claims folder and a copy of 
this remand before examining the veteran.  
With respect to the veteran's lower 
extremities, the examiners should 
indicate: (1) whether the remaining 
function of either foot and/or leg, in 
terms of balance, propulsion, etc., could 
be accomplished equally well by an 
amputation stump with a prosthesis; (2) 
whether there is extremely unfavorable 
complete ankylosis of either knee, or 
complete ankylosis of two major joints of 
a lower extremity, or shortening of 
either lower extremity of 3 1/2 inches 
(8.9 centimeters) or more; (3) whether 
there is complete paralysis of the 
external popliteal nerve (common 
peroneal) of either leg with consequent 
foot drop, organic changes, or other 
concomitants confirmatory of complete 
paralysis of the nerve; and (4) whether 
there is ankylosis of one or both of the 
veteran's knees or one or both hips.  A 
complete rationale for each opinion 
should be provided.

2.  The RO should then readjudicate the 
issue of entitlement to a certificate of 
eligibility for financial assistance in 
acquiring an automobile or other 
conveyance or specially adaptive 
equipment, in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law.  

3.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is obtain additional development 
and to comply with an order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



